Title: To John Adams from Robert Montgomery, 19 October 1793
From: Montgomery, Robert
To: Adams, John



Sir
Alicante 19th October 1793

Your having honoured me with your kind attention on several Occations during our struggles with Great Britain, and since that period by Your friendship to my Brother John in Boston. I am now emboldened to take the liberty of intreducing to your Excellency the Bearer my Br James Montgomery of Philadelphia an experienced Officer in the Marine service of the United States—Whose only wish is to be able to contribute further to the Honour & Prosperity of the Country.  His knowledge in tactices & of the Mediterranean justly entitles him to Stand Candidate for the command of any Squadron that may be sent Out against the Algerins, & hopes will meet your Excellency protection therein—
Permit me Sir to embrace this Opportunity of returning you my best thanks for your Patronage in Obtaining my Commission for Councel of the United States on this Coast in Which you may depend on my best exertion to do honour to our recommendations being With very sincere respect / sir / Your Excellency Most Obt /  and Most Humble Servt

Robt. Montgomery